Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 25, 2021

The Court of Appeals hereby passes the following order:

A21D0340. MUARLEAN C. EDWARDS v. PHOEBE PUTNEY MEMORIAL
    HOSPITAL et al.

      Muarlean Edwards, as administrator of the estate of William Edwards, filed a
medical malpractice action, and the trial court entered an order dismissing the
complaint and supplemental complaint. Edwards, appearing pro se, filed this
application for discretionary appeal from the trial court’s order.
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” It does not appear that any provision of
OCGA § 5-6-35, the discretionary appeal statute, applies here. Rather, the trial court’s
dismissal of Edwards’s action may be appealed directly.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED. Edwards shall have ten days from the date of
this order to file a notice of appeal with the trial court if she has not already done so.
The clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/25/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.